   Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 1 of 12 PageID #:879




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JENNIFER TYREE, CELINA MONTOYA, ZACHARY                       )
 BLAYE, and RONALD MOLINA, individually and on                 )
 behalf of all others similarly situated,                      )    18 C 1991
                                                               )
                                           Plaintiffs,         )    Judge Gary Feinerman
                                                               )
                             vs.                               )
                                                               )
 ROB JEFFREYS, in his official capacity as Acting              )
 Director of Illinois Department of Corrections,               )
                                                               )
                                          Defendant.           )

                              MEMORANDUM OPINION AND ORDER

       Four persons serving mandatory supervised release (“MSR”) terms following their state

court sex offense convictions bring this putative class action under 42 U.S.C. § 1983 against Rob

Jeffreys in his official capacity as Acting Director of the Illinois Department of Corrections

(“IDOC”), alleging that an IDOC policy prohibiting them from having contact with their minor

children without prior approval violates their Fourteenth Amendment procedural and substantive

due process rights. Doc. 92. Plaintiffs seek only declaratory relief and an injunction against

IDOC’s enforcement of its policy, not damages. Doc. 92 at ¶¶ 86, 88.

       Earlier in the litigation, the court denied IDOC’s motion to dismiss the initial complaint’s

substantive due process claim. Docs. 63-64 (reported at 2019 WL 296556 (N.D. Ill. Jan. 23,

2019)). After IDOC replaced its prior parent-child contact policy—the enforcement of which the

court enjoined, Doc. 33—with its current policy, Plaintiffs filed an amended complaint directed

against the current policy, Doc. 92. IDOC moves under Civil Rule 12(b)(6) to dismiss the

amended complaint. Doc. 109. The motion is denied as to Plaintiffs Jennifer Tyree and Ronald

Molina, and is denied without prejudice as to Plaintiffs Celina Montoya and Zachary Blaye.



                                                 1
   Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 2 of 12 PageID #:880




                                             Background

       In resolving a Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v. N.

Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

“documents attached to the complaint, documents that are critical to the complaint and referred

to in it, and information that is subject to proper judicial notice,” along with additional facts set

forth in Plaintiffs’ brief opposing dismissal, so long as those additional facts “are consistent with

the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013)

(internal quotation marks omitted). The facts are set forth as favorably to Plaintiffs as those

materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the

facts at the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United

States, 881 F.3d 529, 531 (7th Cir. 2018).

       A.      IDOC Policy

       Plaintiffs are the parents of minor children. Doc. 92 at ¶ 7. They are all serving terms of

MSR, a nondiscretionary form of parole, after having been convicted in Illinois state court of

crimes for which they must register as sex offenders. Ibid. The Illinois MSR statute provides

that registered sex offenders must, during their MSR terms, “refrain from all contact, directly or

indirectly, personally, by telephone, letter, or through a third party, with minor children without

prior identification and approval of an agent of [IDOC].” 730 ILCS 5/3-3-7(b-1)(9). In nearly

identical terms, the Illinois Prisoner Review Board, the body responsible for setting MSR

conditions, imposes on Plaintiffs what the parties call “the Contact Condition”: “You shall

refrain from all contact, directly or indirectly, personally, by telephone, letter, or through a third

party, with minor children without prior identification and approval of an agent of [IDOC].”

Doc. 92 at ¶ 13 (emphasis omitted).


                                                   2
   Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 3 of 12 PageID #:881




       After the court enjoined IDOC’s prior parent-child contact policy, which implemented

the Contact Condition by imposing an automatic six-month ban on released prisoners’ contacts

with their children, Doc. 33, IDOC adopted its current policy. Doc. 92 at ¶¶ 17-18; Doc. 109-1.

The current policy gives parolees the opportunity to meet with a therapist within fourteen days of

release. Doc. 109-1 at 3. If a parolee requests contact with her children, the parolee’s therapist

and parole agent must determine within twenty-one days of her initial appointment with the

therapist whether “there is reasonable cause to believe that the parolee’s child(ren) would be

endangered by parent-child contact.” Ibid. In making that determination, the “parole agent shall

give considerable weight to the therapist’s recommendation.” Ibid. If parent-child contact is

restricted or prohibited, the parole agent and therapist must give written reasons for the decision

and review it every 28 days. Id. at 3-4. The parolee may seek review of an adverse decision

from the Deputy Chief of Parole, who must respond within 21 days. Ibid.

       IDOC’s current policy interferes with parolees’ relationships with their minor children.

Doc. 92 at ¶ 19. Specifically, the policy: (1) imposes “a blanket ban on any and all parent-child

contact” at the time of a parent’s release from custody regardless of individual circumstances; (2)

requires that decisions restricting parent-child contact be rendered by individuals involved in

supervising the parolee rather than by a neutral and detached party; (3) does not allow for appeal

to a neutral arbiter; (4) does not have written criteria for imposing restrictions, allowing

restrictions based on any discretionary risk determined by IDOC; (5) allows therapists to

withhold approval for any length of time; (6) allows therapists to withhold approval based on a

parolee’s failure to take a polygraph examination, even if the parolee cannot afford to pay for the

examination; (7) results in months-long delays based on parole agents’ obtaining and processing

paperwork; (8) bars the ability of a parolee to appeal to the Deputy Chief of Parole until she




                                                  3
   Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 4 of 12 PageID #:882




receives written documentation setting forth reasons for the denial, which can take several

months; (9) requires a parent to prove that she poses no risk before she may reside with her

minor child; and (10) imposes further restrictions even when approving contact. Ibid.

       B.      Jennifer Tyree

       Tyree has three children, two of whom were minors at the time of her release onto MSR:

a son, C.T., and a daughter, A.T. Id. at ¶ 54. In 2015, Tyree was convicted of criminal sexual

abuse against a seventeen-year-old male student at the school where she taught. Id. at ¶ 52.

While on bond, Tyree had custody of and lived with her children, and she continued living with

them after her conviction but before she began serving her sentence. Id. at ¶ 56. While

incarcerated, she had regular contact with her children, visiting with them once or twice per

month, mailing them letters and cards once per week, and talking with them regularly on the

phone. Id. at ¶ 55. Tyree’s ex-husband is supportive of Tyree maintaining a close relationship

with her children. Id. at ¶ 57. There is no evidence that Tyree poses a danger to her children, as

she has never been accused of abuse or misconduct towards her children, found by a court to be

an unfit parent, or been subject to proceedings to terminate her parental rights. Id. at ¶ 61.

       On December 29, 2016, before her release from prison to MSR, Tyree submitted a

grievance asking IDOC to change its policy to allow for individual assessments of sex offenders’

requests to live with their children while on MSR. Id. at ¶ 62. On January 11, 2017, the

grievance was denied. Ibid. Tyree timely appealed the decision to the Administrative Review

Board, which denied relief on June 23, 2017. Ibid.

       Upon her release to MSR in August 2018, IDOC prohibited Tyree from having any

contact with her children for seven weeks even though C.T. wanted to live with her. Id. at ¶¶ 53,

58-59. On January 17, 2019, a state judge, aware of Tyree’s conviction, ordered that C.T. live




                                                  4
   Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 5 of 12 PageID #:883




with Tyree until he turned eighteen. Ibid. Nonetheless, Tyree’s parole agent refused to allow

C.T. to live with Tyree. Id. at ¶ 60.

       C.      Ronald Molina

       Molina has a sixteen-year-old son, G.S. Id. at ¶ 20. In 2008, Molina was convicted of

criminal sexual assault against a fifteen-year-old female. Id. at ¶ 21. Before going to prison,

Molina had regular contact and visitation with his son, which he maintained while incarcerated

through phone calls, visits, and letters. Id. at ¶¶ 22-23. Molina has never been accused of abuse

or misconduct toward G.S., found by a court to be an unfit parent, or had any proceedings

initiated against him to terminate his parental rights. Id. at ¶ 24. G.S.’s mother wants Molina to

have a relationship and visitation with G.S. Id. at ¶ 26.

       Molina was released from prison to MSR on September 28, 2018. Id. at ¶ 25. Molina

has been a regular and cooperative participant in therapy for ten months, id. at ¶ 36, but his

therapist will not approve visits with G.S. unless he takes a polygraph examination, id. at ¶¶ 27-

29, something he cannot afford, id. at ¶ 30. That is the only reason the therapist has given for

withholding his approval of visits with G.S. Id. at ¶ 37. Consequently, since his release, Molina

has been prohibited from having contact with G.S. Id. at ¶¶ 25, 39. Molina’s therapist does not

allow Molina to talk to G.S. on the phone, even though he believes it would pose no risk to G.S.,

because the therapist does not want to give other parolees the impression they can circumvent the

polygraph requirement. Id. at ¶ 38.

       Molina requested paperwork to appeal the requirement that he pay for and take a

polygraph examination before seeing his son, and was provided with the paperwork in December

2019, eleven months after his initial request for visitation. Id. at ¶¶ 31-32. Molina completed the

paperwork immediately upon receiving it, but his parole agent did not retrieve it until January




                                                 5
   Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 6 of 12 PageID #:884




26, 2020. Id. at ¶¶ 33-34. To date, Molina has not been provided written reasons for the

prohibition on his visiting G.S., and thus cannot pursue an administrative appeal. Id. at ¶ 35.

       D.      Celina Montoya

       Montoya has three children, the youngest of whom, L.M., is fifteen years old. Id. at ¶ 63.

Montoya was convicted in 2015 of criminal sexual assault against a fourteen-year-old male

student at the school where she taught. Id. at ¶ 64. Montoya was released to MSR in April 2019.

Id. at ¶ 71. At first, IDOC would not allow her to reside at her home because L.M. lived there.

Id. at ¶ 69. Eventually, IDOC approved Montoya’s request to live at her home, but required

L.M. to move out. Id. at ¶ 70. After five months, Montoya was permitted to reside with L.M.

Id. at ¶ 72; Doc. 128-4.

       E.      Zachary Blaye

       Blaye is the father of a thirteen-year-old son, Z.M. Doc. 92 at ¶ 40. Blaye was convicted

in 2009 of criminal sexual assault against an adult woman. Id. at ¶ 41. He was released from

prison to MSR on June 10, 2019. Id. at ¶ 44. Blaye’s therapist prohibited him from having any

contact with Z.M. for six months. Id. at ¶ 46. Eventually, a different therapist approved Blaye

having phone contact with Z.M. Id. at ¶ 50. On January 27, 2020, Blaye was permitted to have

in-persons visit with Z.M. Id. at ¶ 51.

                                              Discussion

       Plaintiffs do not challenge the Illinois MSR statute or the Contact Condition themselves,

as such a claim would be barred by the Heck doctrine. 2019 WL 296556, at *3. Rather,

Plaintiffs allege that IDOC’s implementation of the Contact Condition through its current policy

violates their substantive and procedural due process rights—claims that Heck v. Humphrey, 512

U.S. 477 (1994), does not bar. Id. at *3-4.




                                                  6
      Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 7 of 12 PageID #:885




I.       Montoya and Blaye

         Montoya and Blaye have been granted the ability to see their children. Because they seek

only injunctive relief and not damages, their claims may be moot. See Speech First, Inc. v.

Killeen, __ F.3d __, 2020 WL 4333565, at *11 (7th Cir. July 28, 2020) (holding that “[a]

question of mootness arises when … there is no longer an ongoing controversy,” such as when

“the source of the plaintiff’s prospective injury has been removed and there is no effectual relief

whatever that the court can order”) (internal quotation marks and citation omitted). The court

accordingly asks the parties for supplemental briefs on the question of mootness; if Montoya’s

and Blaye’s claims are not moot, the court will resolve the merits of Defendants’ Rule 12(b)(6)

motion as to them.

II.      Tyree and Molina

         A.     Substantive Due Process Claim

         Tyree and Molina’s substantive due process claim alleges that the IDOC’s current policy

violates their “fundamental rights to contact and live with their children while on MSR.” Doc.

92 at ¶ 88. Substantive due process protects a parent’s interest in the “care, custody, and control

of [her] children.” Troxel v. Granville, 530 U.S. 57, 66 (2000) (plurality opinion). A parent can

pursue a substantive due process claim when government officials unjustifiably separate her

from her children. See Brokaw v. Mercer Cnty., 235 F.3d 1000, 1018-19 (7th Cir. 2000). IDOC

contends that Plaintiffs’ claim is subject to the limits imposed by Turner v. Safley, 482 U.S. 78

(1987), on prisoner claims. Plaintiffs disagree, Doc. 118 at 8-10, but there is no need to resolve

whether Turner applies because their substantive due process claim survives dismissal even

under the Turner standard.

         “[F]ederal courts must take cognizance of the valid constitutional claims of prison

inmates,” Turner, 482 U.S. at 84, and also persons on parole or MSR, see Felce v. Fiedler, 974


                                                  7
   Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 8 of 12 PageID #:886




F.2d 1484, 1495 (7th Cir. 1992) (applying Turner to the “period of parole” because “parole is an

extension of the prison walls and the basic responsibility of [IDOC] toward the inmate is no less

during that period than during incarceration.”) (internal quotation marks and citations omitted).

That said, “[t]he fact of confinement and the needs of the penal institution impose limitations on

constitutional rights.” Jones v. N.C. Prisoners’ Labor Union, Inc., 433 U.S. 119, 125 (1977).

“[C]ourts are ill equipped to deal with the increasingly urgent problems of prison administration

and reform,” Turner, 482 U.S. at 84 (internal quotation marks omitted), and “[s]ubjecting the

day-to-day judgments of prison officials to an inflexible strict scrutiny analysis would seriously

hamper their ability to anticipate security problems and to adopt innovative solutions to the

intractable problems of prison administration,” id. at 89. Courts therefore must “afford[]

considerable deference to the determinations of prison administrators who, in the interest of

security, regulate the relations between prisoners and the outside world.” Thornburgh v. Abbott,

490 U.S. 401, 408 (1989).

       The Turner standard directs courts to consider four factors in fixing the correct balance

between a prisoner’s constitutional rights and the need for deference to prison administrators:

“(1) the validity and rationality of the connection between a legitimate and neutral government

objective and the restriction; (2) whether the prison leaves open alternative means of exercising

the restricted right; (3) the restriction’s bearing on the guards, other inmates, and the allocation

of prison resources; and (4) the existence of alternatives suggesting that the prison exaggerates

its concerns.” Munson v. Gaetz, 673 F.3d 630, 633 (7th Cir. 2012) (citing Turner, 482 U.S. at

89-91) (internal quotation marks omitted). “The burden … is not on the State to prove the

validity of prison regulations but on the prisoner to disprove it.” Overton v. Bazzetta, 539 U.S.

126, 132 (2003). Significantly for present purposes, a court applying Turner at the pleading




                                                  8
   Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 9 of 12 PageID #:887




stage must decide whether the “complaint alone is a sufficient basis on which” to dismiss the

plaintiff’s claims. Lashbrook v. Hyatte, 758 F. App’x 539, 542 (7th Cir. 2019) (emphasis

added).

          The operative complaint alleges several ways in which IDOC’s current policy

unnecessarily burdens parent-child contact and, unsurprisingly, contains no allegations

concerning any penological interest justifying those restrictions. Doc. 92 at ¶ 19. Tyree has

been prevented from living with her son. Id. at ¶¶ 60, 62. Molina has been prohibited from

having any contact with his son due to his inability to pay for a polygraph examination. Id. at

¶¶ 37, 39. Although IDOC asserts that those restrictions advance the “governmental interest [of

protecting] the general public, especially children,” Doc. 109 at 8, “[a]t th[e] pre-discovery stage

of the proceedings, there is no evidentiary record from which the … court could conclude that

[Plaintiffs’] requests posed a [threat to their children] or were incompatible with [their MSR].”

Ortiz v. Downey, 561 F.3d 664, 669 (7th Cir. 2009); see also Lashbrook, 758 F. App’x at 542

(“[A]t this prediscovery stage, there is no evidentiary record from which the judge could evaluate

the prison’s resource concerns, the impact on prison staff of [Plaintiff’s] request for confidential

attorney-client calls, or the viability of other means of communicating with his attorney.”).

Consequently, the court cannot at this juncture hold under Turner that there is a “valid[] and

rational[] … connection between a legitimate and neutral government objective and the

restriction[s]” placed on Tyree’s and Molina’s contact with their children. Munson v. Gaetz, 673

F.3d at 633; see also Maddox v. Love, 655 F.3d 709, 720 (7th Cir. 2011) (holding that it was

premature at the pleading stage for the district court to assess whether the prison’s asserted

budgetary constraints justified restrictions on prisoners’ religious practices); Ortiz, 561 F.3d at

669 (same, where the district court incorrectly “assumed, on the basis of the complaint alone,”




                                                  9
  Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 10 of 12 PageID #:888




that the prison’s denial of a “rosary” and “prayer booklet or pamphlet” was appropriate based on

a prison official’s contention that “these items [were] not vital to worship”); Lindell v. Frank,

377 F.3d 655, 657-58 (7th Cir. 2004) (“Although it might be possible to envision a security

justification that would support the defendants’ action, we believe that the district court acted

prematurely in presuming such a justification [given the existence of] a disputed issue of material

fact.”); Tucker v. Baldwin, 2019 WL 4450524, at *6 (N.D. Ill. Sept. 17, 2019) (“Plaintiffs

correctly point out that these arguments largely depend upon affirmative factual assertions made

by Defendant. … Given the allegations of Plaintiffs’ complaint and the lack of an evidentiary

record, the dismissal of Plaintiffs’ First Amendment claim would be premature at this stage.”).

        In pressing the contrary result, IDOC argues that it “does not impose a ‘blanket ban’ on

parent-child contact.” Doc. 109 at 7-9. But the complaint alleges that, under the IDOC’s current

policy, no prisoner is granted immediate contact with her children upon release to MSR,

resulting in a blanket ban of some duration. Doc. 92 at ¶ 19. At this stage of the proceedings,

the court must take that allegation as true. See Zahn, 815 F.3d at 1087.

        IDOC next argues that “Plaintiffs cannot sustain a substantive due process claim based on

an alleged lack of written guidelines for IDOC’s decision.” Doc. 109 at 9-10. This argument

fails. First, Plaintiffs allege not that the new policy is unwritten—it is, after all, written, Doc.

109-1—but rather that “[t]he criteria for imposing restrictions on parent-child contact are

unwritten and unduly open-ended.” Doc. 92 at ¶ 19 (emphasis added). Second, Plaintiffs’

substantive due process claim rests on far more than that one allegation. Ibid. Thus, even if the

policy’s criteria were written in lucid detail, Plaintiffs’ substantive due process claim still would

survive dismissal. Ibid. (“In practice, the new policy … results in unreasonable interference

with parent-child relationships.”) (emphasis added).




                                                  10
  Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 11 of 12 PageID #:889




       B.      Procedural Due Process Claim

       Tyree and Molina allege that the IDOC’s current policy violates their procedural due

process rights by providing “[in]adequate … process for considering and deciding parolees’

requests for contact with their minor children.” Doc. 118 at 12; see Doc. 92 at ¶¶ 85-86. The

Fourteenth Amendment prohibits States from “depriv[ing] any person of life, liberty, or property,

without due process of law.” U.S. Const. amend. XIV, § 1. “The fundamental requirement of

due process is the opportunity to be heard at a meaningful time and in a meaningful manner.”

Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (internal quotation marks omitted). “The basic

legal questions presented by due process cases … are familiar: (1) is there a … liberty interest

protected by due process; and (2) if so, what process is due, and when must that process be made

available?” Bradley v. Vill. of Univ. Park, 929 F.3d 875, 882 (7th Cir. 2019). IDOC does not

seriously contest the first element, so whether Plaintiffs’ procedural due process claim survives

dismissal turns on whether they allege facts sufficient to show that their “parental rights [were]

denied without an ‘opportunity for them to be heard at a meaningful time and in a meaningful

manner.’” Brokaw, 235 F.3d at 1020 (quoting Matthews, 424 U.S. at 333).

       As noted, Plaintiffs allege numerous ways in which the IDOC’s policy unnecessarily

burdens parental contact, such as imposing a de facto ban that does not account for individual

circumstances. Doc. 92 at ¶ 19. In addition, Molina alleges that his request for the paperwork

necessary to appeal the denial of his request to see his child arrived eleven months after he

initially asked for contact, id. at ¶¶ 31-32, and that, to date, he has not been given a written

explanation of why he is prohibited from seeing his son, preventing him from pursuing an

administrative appeal, id. at ¶ 35. These allegations suffice—at least at the pleading stage, and

with no evidence establishing IDOC’s justifications—to state a claim that the policy deprives

Plaintiffs of their “parental rights … without an ‘opportunity for them to be heard at a


                                                  11
  Case: 1:18-cv-01991 Document #: 139 Filed: 08/04/20 Page 12 of 12 PageID #:890




meaningful time and in a meaningful manner.’” Brokaw, 235 F.3d at 1020 (quoting Matthews,

424 U.S. at 333); see ibid. (holding that “government officials [may] not remove a child from

[the plaintiff’s] home without an investigation and pre-deprivation hearing resulting in a court

order of removal, absent exigent circumstances”); id. at 1021 (requiring a “post-deprivation

judicial review of a child’s removal [that is] prompt and fair”); Doe v. Heck, 327 F.3d 492, 526-

27 (7th Cir. 2003) (“[W]e note that the precise timing and form of the procedures that the

government must afford an individual hinge upon the particularities of the situation, and that due

process, unlike some legal rules, is not a technical conception with a fixed content unrelated to

time, place, and circumstances. To the contrary, due process is flexible, requiring different

procedural protections depending on the situation at hand.”) (internal quotation marks and

citation omitted).

                                           Conclusion

       IDOC’s motion to dismiss is denied as to Tyree and Molina, and is denied without

prejudice as to Montoya and Blaye. The parties shall file simultaneous briefs on August 18,

2020, and simultaneous response briefs on September 1, 2020, addressing whether Montoya’s

and Blaye’s claims are moot.



August 4, 2020                                       __________________________________
                                                           United States District Judge




                                                12
